  Case 1:20-cv-01791-JEB
        Case 1:20-cv-01791-JEB
                          Document
                               Document
                                   7-1 *SEALED*
                                         8 Filed 08/27/20
                                                  Filed 08/27/20
                                                           Page 1Page
                                                                  of 2 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                )
UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )
                                                )
ALL PETROLEUM-PRODUCT CARGO                     )
ABOARD THE BELLA WITH                           )
INTERNATIONAL MARITIME                          )
ORGANIZATION NUMBER 9208124,                    )
                                                )             Civil A. No. 20-1791
ALL PETROLEUM-PRODUCT CARGO                     )
ABOARD THE BERING WITH                          )
INTERNATIONAL MARITIME                          )
ORGANIZATION NUMBER 9149225,                    )
                                                )
ALL PETROLEUM-PRODUCT CARGO                     )
ABOARD THE PANDI WITH                           )
INTERNATIONAL MARITIME                          )             UNDER SEAL
ORGANIZATION NUMBER 9105073,                    )
                                                )
   --and--                                      )
                                                )
ALL PETROLEUM-PRODUCT CARGO                     )
ABOARD THE LUNA WITH                            )
INTERNATIONAL MARITIME                          )
ORGANIZATION NUMBER 9208100,                    )
                                                )
       Defendants.                              )
                                                )

                                 PRO POSED ORDER

      Upon consideration of Governments’ motion for leave to file under seal and no opposition

thereto, it is hereby ORDERED that Government’s motion is GRANTED.
  Case 1:20-cv-01791-JEB
        Case 1:20-cv-01791-JEB
                          Document
                               Document
                                   7-1 *SEALED*
                                         8 Filed 08/27/20
                                                  Filed 08/27/20
                                                           Page 2Page
                                                                  of 2 2 of 2




       It is further ORDERED that the motion to seal (ECF 7) and all related documents including

the motion for interlocutory sale, declaration, and order, remain SEALED.




August 27, 2020
_________                                                 ___________________________
Date                                                      HON. JAMES E. BOASBERG
                                                          U.S. DISTRICT COURT JUDGE
